                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Andrew Floyd                                                     Docket No. 5:19-CR-345-1FL

                                     Petition for Action on Probation

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Andrew Floyd, who, upon an earlier plea of guilty to 21 U.S.C. §
§ 841(a)(1), (b)(1)(C), and 18 U.S.C § 2, Possession with Intent to Distribute Cocaine and Aiding and
Abetting; 21 U.S.C. § 860(a) and 18 U.S.C § 2, Possession with Intent to Distribute Cocaine within 1,000
feet of a School and Aiding and Abetting, was sentenced by the Honorable Gerald Austin McHugh, United
States District Judge in the Eastern District of Pennsylvania, on October 23, 2018, to 72 months probation
under the conditions adopted by the court. As a condition of probation, the court ordered that the first 2
years be served under home confinement.

On July 25, 2019, jurisdiction was transferred from the Eastern District of Pennsylvania to the Eastern
District of North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 24, 2014 the defendant was placed on pretrial supervision with the condition of a curfew with
electronic monitoring. During the 4 year term of pretrial supervision, the defendant complied fully with no
violation of this condition. During the term of probation that commenced October 23, 2018, the defendant
has complied fully with the home confinement condition. Therefore, it is respectfully requested that the
court remit the remaining balance of home confinement with location monitoring.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The remaining term of home confinement with Location Monitoring is hereby remitted.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: September 3, 2019
Andrew Floyd
Docket No. 5:19-CR-345-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT
                                4th
Considered and ordered this _________              September
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
United States District Judge
